             Case 2:18-cv-01620-MAK Document 191 Filed 10/10/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                     CIVIL ACTION

                        v.                           NO. 18-1620

 BLANCHE CARNEY, et al


                                               ORDER

        AND NOW, this 10th day of October 2019, upon considering Defendant's Motion to strike

allegations against Officer Ford (ECF Doc. No. 173), Plaintiffs Response (ECF Doc. No. 186)

failing to show imminent danger caused by Officer Ford which may allow him to proceed in forma

pauperis with new claims under our April 5, 2019 Order in C.A. No. 19-1340 and 28 U.S.C. §

1915(g), and for reasons in the accompanying Memorandum, it is ORDERED:

        1.       Defendant Ford's Motion to strike (ECF Doc. No. 173) is GRANTED;

       2.        We strike paragraphs 6, 19-21, 23-26, and 28-30 of the second amended Complaint

(ECF Doc. No. 61) to the extent they refer to Officer Ford;

       3.        We dismiss Officer Ford as Plaintiff fails to show imminent danger exempting him

from the three strikes rule under the Prisoner Litigation Reform Act but without prejudice to timely

filing a new case and paying the required fees; and,

       4.        The Clerk of Court shall close this case.
